EXHIBIT 10.21




THE PHOENIX COMPANIES, INC.

RESTRICTED STOCK UNITS AGREEMENT







The Phoenix Companies, Inc. (the “Company”) hereby grants to the Participant
named below a Restricted Stock Unit award (“Award”), each Restricted Stock Unit
(“Restricted Stock Unit” or “RSU”) representing the right to receive one share
of common stock of the Company, par value $0.01 per share ("Common Shares") in
accordance with and subject to the terms and restrictions of this agreement (the
“Agreement”) and The Phoenix Companies, Inc. 2003 Restricted Stock, Restricted
Stock Unit and Long-Term Incentive Plan (the “Plan”), a copy of which is
available upon request.  This is the first page of the Agreement, which
describes in detail your rights with respect to the Restricted Stock Unit
granted to you hereby and which constitutes a legal agreement between you and
the Company.







1.

Participant Name:




Employee ID:




2.

Award Date:




3.

Number of Restricted Stock Units




4.

Vesting Date(s):

100% on [Date]







IN WITNESS WHEREOF, both The Phoenix Companies, Inc. and the Participant agrees
to be bound by the terms and provisions of this Agreement, as of the date noted
below.







THE PHOENIX COMPANIES, INC.







Date:

By:

_____________________________________

Dona D. Young, Chairman, President & CEO







RECIPIENT:_____________________________








1

--------------------------------------------------------------------------------













ARTICLE I

RESTRICTED STOCK UNITS




Section 1.1.

Restricted Stock Unit.  "Restricted Stock Unit" means the right to receive one
share of common stock of the Company, par value $0.01 per share ("Common
Shares") subject to the terms of this Agreement.  




Section 1.2.

Vesting.  Subject to the terms and conditions of this Award, your Restricted
Stock Units will vest on the conclusion of each vesting period ending on the
vesting date(s) indicated on page one of this Agreement, provided that you
remain employed by the Company until each respective vesting date(s).




Section 1.3.     Termination of Employment.  If your employment with the Company
terminates due to:

a)

death, Disability, Approved Retirement (as these terms are defined in the Plan)
or an involuntary termination that qualifies for severance benefits, a portion
of your non-vested Restricted Stock Units will vest in an amount equal to (i)
minus (ii) below, rounded up to the nearest whole share:

(i)

the product of the number of Restricted Stock Units awarded multiplied by the
ratio of (1)
    the number of days that you were actively employed by the Company since the
Award Date,
    divided by (2) the number of days between the Award Date
    and the last scheduled vesting date.

(ii)

the number of Restricted Stock Units that have already vested in accordance with
Section
    1.2 as of your termination date.

b)

Good Reason or a termination by the Company (or its successor) without Cause, in
each case in connection with a Change of Control (as these terms are defined in
the Change in Control Agreement entered into between the parties on January 1,
2006), any Restricted Stock Units that have not vested in accordance with
Section 1.2 as of your termination date shall fully vest;

c)

any reason other than those identified in paragraphs (a) and (b) above, any
Restricted Stock Units that have not vested in accordance with Section 1.2 as of
your termination date shall be forfeited and you shall have no rights thereunder
or hereunder.




ARTICLE II
RIGHTS AND SETTLEMENT

Section 2.1.     Rights as a Shareholder.  Your Restricted Stock Units will not
give you any right to vote on any matter submitted to the Company's
stockholders.  You will have voting









2

--------------------------------------------------------------------------------













rights with respect to the Common Shares that underlie your Restricted Stock
Units only after the shares have actually been issued to you.

Section 2.2.     Restrictions on Transferability.  You will not have any right
to sell, assign, transfer, pledge, hypothecate or otherwise encumber your
Restricted Stock Units.  Any attempt to effect any of the preceding in violation
of this Section 2.2, whether voluntary or involuntary, will be void.

Section 2.3.     Dividend Equivalents.  The Company will credit each of your
Restricted Stock Units with Dividend Equivalents from the date your award is
granted to the end of the Restricted Period (as defined in the Plan) which shall
be determined pursuant to section 1.2 of the Agreement.  A "Dividend Equivalent"
is an amount equal to the cash dividend payable per Common Share multiplied by
the number of Common Shares then underlying each Restricted Stock Unit.  Such
amount shall be credited to a book entry account on your behalf at the time the
Company pays any cash dividend on its Common Shares.  Dividend Equivalents shall
vest at the same time as the underlying Restricted Stock Units, and shall be
distributed at the same time as the underlying Restricted Stock Units convert to
Common Shares.

Section 2.4.     Interest Credits.  Interest will be credited on such Dividend
Equivalents for each “Crediting Period” during the period from the Award Date
until distribution hereunder at, unless otherwise determined by the Committee,
the mid-term Applicable Federal Rate (as determined under Section 1274(d) of the
Internal Revenue Code of 1986, as amended), in effect on the first day of such
Crediting Period.  A Crediting Period shall mean August 1 of one calendar year
to July 31 of the subsequent calendar year (or, if earlier, the date on which
distribution is made hereunder), provided that interest shall be credited with
respect to each Dividend Equivalent only from the date it is first credited
hereunder.  Interest Credits shall vest at the same time as the underlying
Restricted Stock Units and Dividend Equivalents, and shall be distributed at the
same time as the underlying Dividend Equivalents.

Section 2.5.     Settlement of Your Restricted Stock Units.  Promptly after the
date(s), if any, your Restricted Stock Units vest pursuant to Section 1.2, the
Company will deliver to you the number of Common Shares then underlying your
vested Restricted Stock Units.  

Section 2.6.     Adjustment Due to Change in Capitalization.  If any Adjustment
Event occurs before all of the Restricted Stock Units are settled pursuant to
Section 2.5, the number of Common Shares underlying each remaining Restricted
Stock Unit will be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Company, the Adjustment Event.  In any merger, consolidation,
reorganization, liquidation, dissolution or other similar transaction, each
Restricted Stock Unit shall pertain to the securities and other property to
which a holder of the number of Common Shares underlying the Restricted Stock
Unit would have been entitled to receive in connection with such event.  If, as
a result of any Adjustment Event, your Restricted Stock Units represent the
right to receive cash in whole or in part (other than as a result of Dividend
Equivalents or Interest Credits), then the Company will promptly pay you such
cash on the date specified in Section 2.5.  An "Adjustment Event" means any
stock dividend, stock split or share combination of, or extraordinary cash
dividend on, the Common Shares or recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to








3

--------------------------------------------------------------------------------












purchase Common Shares at a price substantially below fair market value, or
other similar event affecting the Common Shares.




ARTICLE III
ADMINISTRATION

Section 3.1.     Administration.  The Company is authorized to reasonably
interpret in good faith your Award and this Agreement and to make all other
reasonable determinations in good faith necessary or advisable for the
administration and interpretation of your Award to carry out its provisions and
purposes, provided that such interpretation or determination shall be consistent
with the interpretation or determination made by the Company with respect to
senior management under other similar equity compensation plans.
 Determinations, interpretations or other actions made or taken by the Company
pursuant to the provisions of this Agreement shall be final, binding and
conclusive for all purposes and upon all persons.  The Company may consult with
legal counsel, who may be regular counsel to the Company, and shall not incur
any liability for any action taken in good faith in reliance upon the advice of
counsel.  Notwithstanding the foregoing to the contrary, the Company may amend
this Agreement as it deems necessary or desirable to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and pronouncements thereunder, regardless of whether any
such amendment shall cause a reduction or cessation of a benefit accrued prior
to the adoption of such amendment.

ARTICLE IV
MISCELLANEOUS

Section 4.1.     Tax Withholding.  The Company will have the power to withhold,
or require you to remit to the Company promptly upon notification of the amount
due, an amount sufficient to satisfy Federal, state and local withholding tax
requirements with respect to your Award (or settlement thereof), and the Company
may defer payment of cash or issuance or delivery of Common Shares until such
requirements are satisfied.  The Company may, in its discretion, permit you to
elect, subject to such conditions as the Company shall impose (a) to have Common
Shares deliverable in respect of your Award withheld by the Company or (b) to
deliver to the Company previously acquired Common Shares, in each case, having a
fair market value sufficient to satisfy your statutory minimum Federal, state
and local tax obligation associated with the transaction.

Section 4.2.     Common Shares Subject to this Award.  The Common Shares to be
delivered in connection with your Award may consist, in whole or in part, of
Common Shares held in treasury or authorized but unissued Common Shares, not
reserved for any other purpose.

Section 4.3.     Successor.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, if your
Restricted Stock Units remain outstanding, to unconditionally assume the
obligations of the Company with respect to your Restricted Stock Units in
writing and will provide a copy of the assumption to you.







4

--------------------------------------------------------------------------------












Section 4.4.     Requirements of Law.  The granting of your Award and the
issuance of Common Shares will be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

Section 4.5.     No Impact on Benefits.  Your Award will not be compensation for
purposes of calculating your rights under any employee benefit plan.

Section 4.6.     Instrument and Securities Law Compliance.  The Company shall
have the authority to determine the instruments by which your Award shall be
evidenced.  Instruments evidencing your Award may contain such other provisions
as the Company deems advisable.  In addition, any Common Shares issued in
connection with your Award shall be registered with the SEC at the expense of
the Company for resale on or before the first day on which you may transfer the
shares under the Award (or such later date as you request that is in compliance
with the law and permissible under the applicable Company plan) unless such
shares are eligible for sale by you pursuant to Rule 144 (k) of the Securities
Act of 1933 (or any successor provision) in the opinion of your counsel, which
registration shall be in a form reasonably acceptable to you, shall be subject
to your reasonable prior review and comments, shall remain effective until all
Common Shares subject to the Award have been sold (but need not be effective for
more than 365 days after first day on which you may transfer the Common Shares
subject to your Award or, if applicable, such later date as to which you shall
have requested effectiveness) and the Company and you shall, prior to the
effectiveness of the registration, enter into a customary registration rights
 which will contain provisions, among other things, requiring the Company to
indemnify you and any third persons reasonably requested by you in connection
with the sale of any Common Shares and reimburse you for your reasonable
out-of-pocket expenses (other than underwriting discounts) in connection
therewith and will contain customary black-out periods.  In the event of your
death, or other permitted private transfer of the Common Shares, all of your
rights in this Section 4.6 shall be transferred to your estate or other
transferee.

Section 4.7.      Governing Law.  The validity, interpretation, construction and
performance of this Agreement and your Award shall be governed by the laws of
the State of Connecticut.





5

--------------------------------------------------------------------------------


